    Case 5:21-cv-03165-SAC Document 4 Filed 07/26/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CARLOS JAWON WILLIAMS,

                               Petitioner,

           v.                                          CASE NO. 21-3165-SAC

ERIC N. WILLIAMS, et al.,


                               Respondents.


                     NOTICE AND ORDER TO SHOW CAUSE



     This matter is before the Court on Petitioner’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1.)

Petitioner, who is proceeding pro se, is a pretrial detainee facing

state   criminal   charges.    Id.   at   1.   The   Court   has   conducted   a

preliminary review of the petition and will direct Petitioner to

show cause, in writing, why this action should not be dismissed

under the abstention doctrine set forth in Younger v. Harris, 401

U.S. 37, 53-54 (1971).
     Petitioner names as respondents Judge Eric N. Williams, a

district judge in Sedgwick County, Kansas, and Sedgwick County

Assistant District Attorney Matthew R. Erb.1 (Doc. 1, p. 1.) His

asserted grounds for relief involve alleged acts by the Respondents

that Petitioner contends violated state and federal statutes, the

United States Constitution, the Kansas Constitution Bill of Rights,


1 There is generally only one proper respondent to a federal habeas petition:
“‘the person who has custody over [the petitioner].’” Rumsfeld v. Padilla, 542
U.S. 426, 434 (2004); see also 22 U.S.C. § 2242. “[T]he default rule is that
the proper respondent is the warden of the facility where the prisoner is being
held.” Rumsfeld, 542 U.S. at 435. Thus, the individuals named as respondents in
the current petition are not proper respondents to a habeas action.
      Case 5:21-cv-03165-SAC Document 4 Filed 07/26/21 Page 2 of 4




the    Federal     Rules       of    Criminal     Procedure,      and   the   Universal

Declaration of Human Rights.2 Id. at 5-6. Petitioner asks this Court

to dismiss the state criminal charges pending against him and grant

other relief as appropriate. Id. at 6.

Discussion

       This matter is governed by Habeas Corpus Rule 4 and 28 U.S.C.

§ 2241. Rule 4 requires the Court to undertake a preliminary review

of the petition and “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief

. . . the judge must dismiss the petition.” Habeas Corpus Rule 4.

The United States district courts are authorized to grant a writ of

habeas    corpus    to     a   prisoner     “in    custody   in    violation    of   the

Constitution or laws and treaties of the United States.” 28 U.S.C.

§ 2241(c)(3).

       Although § 2241 may be an appropriate avenue to challenge

pretrial detention, see Yellowbear v. Wyoming Atty. Gen., 525 F.3d

921, 924 (10th Cir. 2008), principles of comity dictate that absent

unusual circumstances, a federal court is not to intervene in
ongoing state criminal proceedings unless “irreparable injury” is

“both great and immediate.” Younger v. Harris, 401 U.S. 37, 46

(1971). Under Younger, federal courts must abstain when “(1) the

state proceedings are ongoing; (2) the state proceedings implicate

important state interests; and (3) the state proceedings afford an

adequate     opportunity            to   present    the   federal       constitutional


2 To the extent that Petitioner alleges that staff at the facility where he is
housed are tampering with mail or Petitioner believes that the conditions of
his confinement—such as “bugs in the food”—are unconstitutional (see Doc. 1, p.
2, 5), a habeas action is not the appropriate vehicle to seek relief. “[T]he
traditional function of the writ [of habeas corpus] is to secure release from
illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); see Palma-
Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012).
      Case 5:21-cv-03165-SAC Document 4 Filed 07/26/21 Page 3 of 4




challenges.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

“Younger     abstention     is    ‘non-discretionary      .    .     .   absent

extraordinary circumstances,’ if the three conditions are indeed

satisfied.” Brown ex rel. Brown v. Day, 555 F.3d 882, 888 (10th

Cir. 2009) (quoting Amanatullah v. Co. Bd. of Med. Examiners, 187

F.3d 1160, 1163 (10th Cir. 1999)).

       The three conditions in Younger are satisfied here. The state

criminal cases against Petitioner are ongoing, the State of Kansas

has   an   important   interest    in   prosecuting   crimes   charging    the

violation of Kansas laws, and the state courts provide petitioner

the opportunity to present his challenges, including his federal

constitutional claims. Although “[t]he Younger abstention doctrine

does not apply ‘in        case of proven harassment or prosecutions

undertaken by state officials in bad faith without hope of obtaining

a valid conviction and perhaps in other extraordinary circumstances

where irreparable injury can be shown,’” a petitioner asserting

such circumstances must make “‘more than mere allegations of bad

faith or harassment.’” Amanatullah, 187 F.3d at 1165. Petitioner
has not done so in this action.

       Petitioner is therefore directed to show cause, in writing, on

or before August 26, 2021, why this matter should not be summarily

dismissed without prejudice under Younger. The failure to file a

timely response will result in this matter being dismissed without

further prior notice to Petitioner.



       IT IS THEREFORE ORDERED that Petitioner is directed to show
cause, in writing, on or before August 26, 2021, why this matter

should not be summarily dismissed without prejudice.
Case 5:21-cv-03165-SAC Document 4 Filed 07/26/21 Page 4 of 4




 IT IS SO ORDERED.

 DATED:   This 26th day of July, 2021, at Topeka, Kansas.




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
